Exhibit 10.1


FIRST AMENDMENT TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
This First Amendment to Fourth Amended and Restated Credit Agreement (this
“First Amendment”) is made and entered into as of February 28, 2019 (the “First
Amendment Effective Date”), by and among NEENAH, INC., a Delaware corporation
formerly known as Neenah Paper, Inc. (the “Company”), certain Domestic
Subsidiaries of the Company, as borrowers (collectively, with the Company, the
“Domestic Borrowers”), NEENAH SERVICES GMBH & CO. KG and certain of its
Subsidiaries, as borrowers (the “German Borrowers”), the other guarantors party
hereto (such guarantors, together with the Domestic Borrowers and the German
Borrowers, being collectively referred herein as the “Loan Parties”), the
Lenders (as defined below) party hereto and JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent (the “Agent”).
RECITALS:
WHEREAS, the Loan Parties are parties to that certain Fourth Amended and
Restated Credit Agreement, dated as of December 10, 2018 (as amended, restated,
supplemented or modified from time to time, the “Credit Agreement”), by and
among the Loan Parties, the financial institutions signatory thereto as lenders
(individually, each a “Lender” and collectively, the “Lenders”), and the Agent.
Capitalized terms used but not defined herein have the meaning set forth in the
Credit Agreement.
WHEREAS, the Loan Parties have requested that the Credit Agreement be amended as
hereinafter provided.
WHEREAS, subject to and upon the terms and conditions contained herein, the
Lenders party hereto have agreed to the Loan Parties’ requests as set forth
herein.
NOW THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
SECTION 1.Amendments to the Credit Agreement. In reliance upon the
representations, warranties, covenants and conditions contained in this First
Amendment, and subject to the terms, and satisfaction of the conditions
precedent set forth in Section 2 hereof, the Credit Agreement is hereby amended
as of the First Amendment Effective Date in the manner provided in this Section
1.
1.1    Amendment to Definition. The definition of “Loan Documents” set forth in
Section 1.01 of the Credit Agreement is hereby amended by inserting the words
and punctuation, “the First Amendment,” immediately after the first reference to
“this Agreement,” contained in such definition.
1.2    New Definition. Section 1.01 of the Credit Agreement is amended to add
thereto in alphabetical order the following definition which shall read in full
as follows:


1



--------------------------------------------------------------------------------




“First Amendment” means that certain First Amendment to Fourth Amended and
Restated Credit Agreement dated as of February 28, 2019, by and among the
Borrowers, the other Loan Parties, the Administrative Agent and the Lenders
party thereto.
1.3    Amendment to Section 6.01 of the Credit Agreement. Section 6.01 of the
Credit Agreement is hereby amended by amending and restating clause (m) thereof
to read in full as follows:
(m)     senior unsecured Indebtedness, and/or senior subordinated unsecured
Indebtedness, evidenced by the Senior Notes and the Additional Senior Notes,
provided, that (i) the sum of the outstanding principal amount of all Additional
Senior Notes and the Senior Notes and all Indebtedness outstanding pursuant to
Section 6.01(s) shall not exceed $500,000,000 at any time, and (ii) upon the
issuance of any Additional Senior Notes (after giving effect to the incurrence
of the Indebtedness evidenced by the Additional Senior Notes, and, if
applicable, any Indebtedness being contemporaneously incurred pursuant to
Section 6.01(s) hereof, and, to the extent applicable, any application of the
proceeds thereof to the retirement of existing Indebtedness, provided, that such
application occurs, or irrevocable notice of the redemption, prepayment or
purchase of which is given, substantially contemporaneously with the issuance of
such Additional Senior Notes, and, if applicable, Indebtedness incurred pursuant
to Section 6.01(s)) either (x) the Aggregate Availability on a pro forma basis
shall not be less than 20% of the lesser of (1) the Aggregate Commitments and
(2) the Aggregate Borrowing Base at such time or (y) the Fixed Charge Coverage
Ratio for the Company and its Subsidiaries shall be greater than 1.10 to 1.00
for the most recently completed four quarter period, assuming that for purposes
of calculating the Fixed Charge Coverage Ratio for such period (calculated on a
pro forma basis in a manner reasonably acceptable to the Administrative Agent)
such Indebtedness was incurred on the first day of such applicable period;
provided further, that, in each case of the foregoing clauses (x) and (y), the
applicable Borrower Representative shall provide the Administrative Agent with
the applicable pro forma calculations in form and substance reasonably
satisfactory to the Administrative Agent;
1.4    Amendment to Section 6.04 of the Credit Agreement. Section 6.04 of the
Credit Agreement is hereby amended by amending and restating clause (6) of the
proviso thereof to read in full as follows:
(6)    the Loan Parties may purchase or otherwise acquire all or a substantial
portion of the assets of one or more Persons, or any Equity Interests in any
Person; provided, that, (i) such transaction or series of transactions is not
otherwise prohibited hereunder (giving effect to the provisions of Section 1.07,
in the case of any Limited Conditionality Acquisition), (ii) the Loan Parties
comply with the applicable requirements of this Agreement, including without
limitation Section 5.10, in connection with such transaction or series of
transactions, (iii) the aggregate purchase


2



--------------------------------------------------------------------------------




price (including merger consideration, if applicable) paid by the Loan Parties
in any transaction or series of transactions under this clause (6) of Section
6.04 does not exceed $250,000,000 in any period of twelve consecutive months,
and (iv) after giving effect to the completion of any transaction or series of
transactions under this clause (6) of Section 6.04, either (x) the Aggregate
Availability on a pro forma basis (taking into account all cash consideration
given in connection with such transaction or series of transactions as having
been paid at the time of the initial completion of any such transaction or
series of transactions) shall not be less than 20% of the lesser of (A) the
Aggregate Commitments and (B) the Aggregate Borrowing Base at such time or (y)
(A) the Aggregate Availability on a pro forma basis (taking into account all
cash consideration given in connection with such transaction or series of
transactions as having been paid at the time of the initial completion of any
such transaction or series of transactions) shall not be less than $25,000,000
and (B) the Fixed Charge Coverage Ratio for the Company and its Subsidiaries
(including, to the extent applicable, the retirement of any Indebtedness
occurring, or irrevocable notice of the redemption, prepayment or purchase of
which Indebtedness is given, substantially contemporaneously with the
consummation of such transaction or transactions) shall be greater than 1.10 to
1.00 for the most recently completed four quarter period assuming that for
purposes of calculating the Fixed Charge Coverage Ratio for such period
(calculated on a pro forma basis in a manner acceptable to the Administrative
Agent) such transaction or series of transactions occurred on the first day of
such applicable period; provided, that, in each case of the foregoing clauses
(x) and (y), the applicable Borrower Representative shall provide the
Administrative Agent with the applicable pro forma calculations in form and
substance reasonably satisfactory to the Administrative Agent.
1.5    Amendment to Section 6.11 of the Credit Agreement. Section 6.11 of the
Credit Agreement is hereby amended by amending and restating clause (h) thereof
to read in full as follows:
(h)     with respect to Indebtedness incurred under Section 6.01(m), Section
6.02(n) or Section 6.01(s) make or agree to pay or make, directly or indirectly,
any payment or other distribution (whether in cash, securities or other
property) of or in respect of principal of or interest on any such Indebtedness,
or any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Indebtedness, in each case which constitutes a voluntary prepayment,
unless the Payment Condition is satisfied on a pro forma basis at the time such
voluntary prepayment is made (or solely with respect to the Senior Notes or
Additional Senior Notes, at the time irrevocable notice of the redemption,
prepayment or other distribution with respect to such Indebtedness is given to
the applicable indenture trustee or the registered holders of such Indebtedness,
whichever occurs first) and immediately after giving effect to such prepayment,
redemption or distribution and the application of proceeds thereof.


3



--------------------------------------------------------------------------------




SECTION 2.    Conditions Precedent to First Amendment. This First Amendment will
be effective as of the First Amendment Effective Date, on the condition that the
following conditions precedent will have been satisfied:
2.1    Counterparts. The Agent shall have received counterparts of this First
Amendment duly executed by each of the Loan Parties, the Agent, and the Required
Lenders (or, in the case of any party as to which an executed counterpart shall
not have been received, telegraphic, telex, or other written confirmation from
such party of execution of a counterpart hereof by such party).
2.2    Agent’s Fees and Expenses. The Borrower shall have paid or reimbursed the
Agent for, to the extent invoiced, its out-of-pocket expenses in connection with
this First Amendment and any other out-of-pocket expenses of the Agent required
to be paid or reimbursed pursuant to the Credit Agreement, including the
reasonable fees, charges and disbursements of counsel for the Agent.
2.3    Other Documents. The Agent shall have been provided with such documents,
instruments and agreements, and the Loan Parties shall have taken such actions,
in each case as the Agent may reasonably require in connection with this First
Amendment and the transactions contemplated hereby.
SECTION 3.    Representations and Warranties. The Loan Parties hereby represent
and warrant to the Lenders the following (provided that such representations and
warranties of the German Loan Parties shall be limited to the facts and
circumstances of the German Loan Parties and their Subsidiaries):
3.1    the representations and warranties contained in the Credit Agreement, as
amended hereby, and the other Loan Documents are true and correct in all
material respects on and as of the date hereof as though made on and as of the
date hereof, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct as of such earlier date, and except for any change of
facts expressly permitted under the provisions of the Credit Agreement and the
other Loan Documents;
3.2    no Default or Event of Default has occurred and is continuing under the
Credit Agreement; and
3.3    this First Amendment has been duly executed and delivered by the Loan
Parties, and the Credit Agreement, as amended hereby, constitutes a legal, valid
and binding obligation of the Loan Parties, enforceable against the Loan Parties
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
SECTION 4.    No Waiver. Nothing contained in this First Amendment shall be
construed as a waiver by the Lenders of any covenant or provision of the Credit
Agreement, the other Loan Documents, or of any other contract or instrument
between the Loan Parties and any of the Lenders,


4



--------------------------------------------------------------------------------




and the failure of the Lenders at any time or times hereafter to require strict
performance by the Loan Parties of any provision thereof shall not waive, affect
or diminish any right of the Lenders to thereafter demand strict compliance
therewith. The Agent and the Lenders hereby reserve all rights granted under the
Credit Agreement, the other Loan Documents, this First Amendment and any other
contract or instrument between the Loan Parties and the Lenders.
SECTION 5.    Survival of Representations and Warranties. All representations
and warranties made in this First Amendment, including any Loan Document
furnished in connection with this First Amendment, shall survive the execution
and delivery of this First Amendment and the other Loan Documents, and no
investigation by the Agent or any closing shall affect the representations and
warranties or the right of the Agent to rely upon them.
SECTION 6.    Expenses. As provided in Section 9.03 of the Credit Agreement and
subject to the limitations expressly set forth therein, the Loan Parties hereby
agree to pay on demand all legal and other fees, costs and expenses incurred by
the Agent in connection with the negotiation, preparation, and execution of this
First Amendment and all related documents.
SECTION 7.    Severability. Any provision of this First Amendment that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
SECTION 8.    APPLICABLE LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 9.    Successors and Assigns. This First Amendment is binding upon and
shall inure to the benefit of the Credit Parties and the Loan Parties and their
respective successors and assigns, except the Loan Parties may not assign or
transfer any of their rights or obligations hereunder without the prior written
consent of the Agent, other than as expressly permitted under the terms of the
Credit Agreement.
SECTION 10.    Counterparts. This First Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original but all of
which when taken together shall constitute but one and the same instrument.
Delivery of an executed signature page of this First Amendment by facsimile
transmission or PDF electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.
SECTION 11.    Effect of Consent. No consent or waiver, express or implied, by
the Agent to or for any breach of or deviation from any covenant, condition or
duty by the Loan Parties shall be deemed a consent or waiver to or of any other
breach of the same or any other covenant, condition or duty.
SECTION 12.    Headings. The headings of this First Amendment are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.


5



--------------------------------------------------------------------------------




SECTION 13.    Reaffirmation of Loan Documents. This First Amendment shall be
deemed to be an amendment to the Credit Agreement, and the Credit Agreement, as
amended hereby, and the other Loan Documents are hereby ratified, approved and
confirmed in each and every respect. All references to the Credit Agreement
herein and in any other document, instrument, agreement or writing shall
hereafter be deemed to refer to the Credit Agreement as amended hereby.
SECTION 14.    Loan Document. This First Amendment constitutes a “Loan Document”
under and as defined in the Credit Agreement.
SECTION 15.    Entire Agreement. THE CREDIT AGREEMENT, THIS FIRST AMENDMENT, THE
OTHER LOAN DOCUMENTS, AND ALL OTHER INSTRUMENTS, DOCUMENTS AND AGREEMENTS
EXECUTED AND DELIVERED IN CONNECTION WITH THIS FIRST AMENDMENT REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO ORAL AGREEMENTS AMONG THE PARTIES.
[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]




6



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date set forth above.
LOAN PARTIES:


DOMESTIC BORROWERS:
NEENAH, INC.
NEENAH PAPER MICHIGAN, INC.
NEENAH FILTRATION, LLC
NEENAH TECHNICAL MATERIALS, INC.
NEENAH PAPER FVC, LLC
NEENAH PAPER FR, LLC
NEENAH FMK HOLDINGS, LLC
ASP FIBERMARK, LLC
NEENAH NORTHEAST, LLC
NEENAH FILTRATION APPLETON, LLC






By:    /s/ Bonnie C. Lind            
Name: Bonnie C. Lind
Title: Senior Vice President, Chief Financial Officer and Treasurer




NPCC HOLDING COMPANY, LLC


By: Neenah, Inc., as its sole member




By:    /s/ Bonnie C. Lind            
Name: Bonnie C. Lind
Title: Senior Vice President, Chief Financial Officer and Treasurer


    












[SIGNATURE PAGE TO FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT
AGREEMENT –
NEENAH, INC.]



--------------------------------------------------------------------------------





GERMAN BORROWERS:
NEENAH SERVICES GMBH & CO. KG
represented by its general partner
Neenah Germany GmbH




By:    /s/ Armin Schwinn        
Name: Armin Schwinn
Title: Managing Director of Neenah Germany
GmbH (general partner)


NEENAH GESSNER GMBH




By:    /s/ Armin Schwinn        
Name: Armin Schwinn
Title: Managing Director




NEENAH GESSNER GRUNDSTÜCKSVERWALTUNGS-GESELLSCHAFT MBH & CO. KG
represented by its general partner
Neenah Germany GmbH




By:    /s/ Armin Schwinn        
Name: Armin Schwinn
Title: Managing Director of Neenah Germany
GmbH (general partner)


[SIGNATURE PAGE TO FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT
AGREEMENT –
NEENAH, INC.]



--------------------------------------------------------------------------------





GERMAN GUARANTORS:
NEENAH GERMANY GMBH




By:    /s/ Armin Schwinn        
Name: Armin Schwinn
Title: Managing Director




NEENAH PAPER INTERNATIONAL HOLDING COMPANY, LLC


By: Neenah, Inc., as its sole member




By:    /s/ Bonnie C. Lind            
Name: Bonnie C. Lind
Title: Senior Vice President, Chief Financial Officer and Treasurer




NEENAH PAPER INTERNATIONAL, LLC






By:    /s/ Bonnie C. Lind            
Name: Bonnie C. Lind
Title: Senior Vice President, Chief Financial Officer and Treasurer




NEENAH GLOBAL HOLDINGS B.V.


                        
By:    /s/ Bonnie C. Lind            
Name: Bonnie C. Lind
Title: Managing Director






[SIGNATURE PAGE TO FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT
AGREEMENT –
NEENAH, INC.]



--------------------------------------------------------------------------------





NEENAH PAPER INTERNATIONAL FINANCE COMPANY B.V.


By:    /s/ Bonnie C. Lind            
Name: Bonnie C. Lind
Title: Managing Director




By:    TMF Netherlands B.V., Managing Director


By: /s/ Danny Timmers
Name: Danny Timmers
Title: Proxy Holder A


By: /s/ Linde Rolfes
Name: Linde Rolfes
Title: Proxy Holder B








[SIGNATURE PAGE TO FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT
AGREEMENT –
NEENAH, INC.]



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Issuing Bank, Swingline Lender and a Domestic Tranche
Lender




By:    /s/ Antje B. Focke     
Name:    Antje B. Focke
Title:    Authorized Officer


J.P. MORGAN EUROPE LIMITED,
as German Collateral Agent




By:    /s/ Kennedy A. Capin     
Name:    Kennedy A. Capin
Title:    Authorized Officer




JPMORGAN CHASE BANK, N.A. (LONDON BRANCH),
as a German Tranche Lender




By:    /s/ Kennedy A. Capin     
Name:    Kennedy A. Capin
Title:    Authorized Officer






[SIGNATURE PAGE TO FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT
AGREEMENT –
NEENAH, INC.]



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as Syndication Agent and a Domestic Tranche Lender




By:    /s/ Dennis S. Losin     
Name:    Dennis S. Losin
Title:    Senior Vice President




[SIGNATURE PAGE TO FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT
AGREEMENT –
NEENAH, INC.]



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as a German Tranche Lender




By:    /s/ Dennis S. Losin     
Name:    Dennis S. Losin
Title:    Senior Vice President


[SIGNATURE PAGE TO FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT
AGREEMENT –
NEENAH, INC.]



--------------------------------------------------------------------------------





COMMERZBANK AG, NEW YORK BRANCH,
as a Domestic Tranche Lender




By:    /s/ Veli-Matti Ahonen     
Name:    Veli-Matti Ahonen
Title:    Vice President




By:    /s/ Pedro Bell     
Name:    Veli-Matti Ahonen
Title:    Managing Director




[SIGNATURE PAGE TO FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT
AGREEMENT –
NEENAH, INC.]



--------------------------------------------------------------------------------





BMO HARRIS BANK, N.A.,
as a Domestic Tranche Lender




By:    /s/ Sarah E. Fyffe     
Name:    Sarah E. Fyffe
Title:    Vice President






[SIGNATURE PAGE TO FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT
AGREEMENT –
NEENAH, INC.]



--------------------------------------------------------------------------------





BMO HARRIS BANK, N.A.,
as a German Tranche Lender




By:    /s/ Sarah E. Fyffe     
Name:    Sarah E. Fyffe
Title:    Vice President






[SIGNATURE PAGE TO FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT
AGREEMENT –
NEENAH, INC.]



--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA,
as a Domestic Tranche Lender




By:    /s/ Jaime Minieri     
Name:    Jamie Minieri
Title:    Authorized Signatory




[SIGNATURE PAGE TO FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT
AGREEMENT –
NEENAH, INC.]



--------------------------------------------------------------------------------








GOLDMAN SACHS BANK USA,
as a German Tranche Lender




By:    /s/ Jaime Minieri     
Name:    Jamie Minieri
Title:    Authorized Signatory




[SIGNATURE PAGE TO FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT
AGREEMENT –
NEENAH, INC.]

